83 F.3d 427
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tony R. LOW, Plaintiff-Appellant,v.P. CLARK;  Conway;  French;  C. Johnson;  K. Salinas;Jourden;  Smith;  Long, Jr.;  G. Sandor;  Charles D.Marshall, Warden;  James Rowland, Dir. CA Dept. ofCorrections;  Rowland, Sergeant, Defendants-Appellees.
No. 95-16077.
United States Court of Appeals, Ninth Circuit.
Submitted April 22, 1996.*Decided April 26, 1996.

Before:  HALL, THOMPSON, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Tony R. Low, a California state prisoner, appeals pro se the district court's grant of summary judgment in his 42 U.S.C. § 1983 action alleging the use of excessive force and deliberate indifference to inmate safety.1  We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo the district court's grant of summary judgment, McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), and affirm.


3
With respect to Low's Eighth Amendment claims alleging deliberate indifference to inmate safety and excessive use of force, we affirm for the reasons stated by the district court.


4
With respect to the remaining issues Low raises, we conclude that the declarations submitted by defendants in support of their motions for summary judgment contained admissible evidence and were properly relied upon by the district court.   Moreover, because Low did not re-notice his motion for appointment of counsel after the case was reassigned pursuant to the district court's order of September 23, 1994, his contention that the district court erred by granting summary judgment before ruling on his motion for appointment of counsel lacks merit.   Finally, because Low did not articulate how additional discovery would enable him to establish a genuine issue of material fact, the district court did not err by granting summary judgment without providing Low with an extension of time to conduct additional discovery.   See Fed.R.Civ.P. 56(f);  Harris v. Duty Free Shoppers Ltd., 940 F.2d 1272, 1276 (9th Cir.1991).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We conclude that the orders issued by the Honorable Fern M. Smith on October 29, 1990, and the Honorable D. Lowell Jensen on December 9, 1994, were sufficient to meet the district court's obligation to inform a pro se prisoner litigant of the requirements of Fed.R.Civ.P. 56.  See Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988)